United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10024
                         Summary Calendar


JAVIER SAUCEDA,

                                    Plaintiff-Appellant,

versus

JANAY B. WILLIAMS; LARRY HELLUMS; DAVID SCOTT; CARY COOK;
KELLI WARD; WILLIAM BARDIN,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:05-CV-202
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Javier Sauceda, Texas prisoner # 839353, proceeding pro se

and in forma pauperis (IFP), appeals the district court’s

dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C.

§ 1915(e) as frivolous and for failure to state a claim.       Sauceda

raised claims concerning the confiscation of a pair of Nike

tennis shoes and the resulting disciplinary proceeding.

     A dismissal under § 1915(e)(2)(B) as frivolous is reviewed

for abuse of discretion, while a dismissal for failure to state a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10024
                                  -2-

claim is reviewed de novo.     Harper v. Showers, 174 F.3d 716, 718

& n.3 (5th Cir. 1999).    Although Sauceda may be permitted to

assert his claims in a § 1983 action, see Allen v. Thomas, 388

F.3d 147, 148-49 (5th Cir. 2004), Sauceda has not shown that the

district court erred in dismissing his § 1983 claim for

deprivation of property.     See Zinermon v. Burch, 494 U.S. 113,

127-28 (1990); Cleveland Bd. of Educ. v. Loudermill, 470 U.S.

532, 542 (1985).

       Sauceda also asserts that his civil rights were violated

when prison officials filed a false disciplinary charge against

him.    The district court correctly determined that Sauceda’s

assertions concerning his disciplinary proceeding were barred by

Heck v. Humphrey, 512 U.S. 477 (1994); cf. Wilkinson v. Dotson,

544 U.S. 74, 82 (2005).    Further, as for the district court’s

determination that certain claims were barred for Sauceda’s

failure to exhaust administrative remedies, Sauceda does not

challenge this determination.    As a result, Sauceda has abandoned

this issue, and this court need not address it.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);     Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

       Sauceda further asserts that he should have been afforded an

opportunity to amend his complaint before it was dismissed.       The

district court acted within its authority when it dismissed

Sauceda’s complaint without affording Sauceda the opportunity to
                           No. 06-10024
                                -3-

amend his complaint.   See § 1915(e).   A district court does not

err in dismissing a case without providing an opportunity to

amend when no viable claim is perceptible from the underlying

facts asserted in the plaintiff’s pleadings.    See Jones v.

Greninger, 188 F.3d 322, 326-27 (5th Cir. 1999).

     AFFIRMED.